          Case 1:21-cr-00040-TNM Document 49 Filed 05/04/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :
               v.                            :      Case No. 21-CR-40-TNM
                                             :
PATRICK E. McCAUGHEY III,                    :
TRISTAN STEVANS,                             :
DAVID LEE JUDD,                              :
CHRISTOPHER JOSEPH QUAGLIN,                  :
                                             :
                      Defendants             :


                    UNOPPOSED MOTION FOR PROTECTIVE ORDER

       The United States of America hereby respectfully moves the Court for the entry of a

protective order governing the production of discovery by the parties in the above-captioned case.

The United States and counsel for Defendant JUDD and Defendant QUAGLIN have reached an

agreement as to the proposed protective order. Therefore, the United States is authorized to

represent to the Court that Defendant does not oppose this motion or the entry of the attached

protective order.



                                             Respectfully submitted,

                                             CHANNING D. PHILLIPS
                                             Acting United States Attorney
                                             DC Bar No. 415793
